Citation Nr: 1816098	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-15 389A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to a higher initial disability rating for posttraumatic stress disorder (PTSD), in excess of 10 percent from June 7, 2007 to November 16, 2009, and in excess of 30 percent from November 16, 2009.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from August 1984 to June 1987, and from October 2004 to January 2006.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2007 and June 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which, respectively, in pertinent part, granted service connection for PTSD and assigned a 10 percent disability rating, effective June 7, 2007, and denied entitlement to TDIU.  A February 2010 rating decision granted a higher 30 percent rating for PTSD for the initial rating period from November 16, 2009, creating a "staged" rating.  

The Veteran testified before the undersigned Veterans Law Judge at an October 2015 Travel Board hearing.  A transcript of the hearing has been associated with the record.  

This case was previously before the Board in May 2016, where the Board remanded the issues on appeal for additional development, including obtaining a new VA examination, as well as outstanding Social Security Administration (SSA) records.  First, an April 2017 VA examination report and SSA records have been associated with the record. 

Second, the May 2016 Board remand also requested that the Agency of Original Justification (AOJ) contact the Veteran and ask him to provide specific dates of employment since June 2007.  An August 2016 letter reflects that the AOJ provided the Veteran with a VA Form 21-4138 "Statement in Support of Claim," and specifically requested that he provide dates of employment, as well as names and addresses of employers, since 2007.  The August 2016 letter indicated that this information was necessary in order to help develop the TDIU issue on appeal.  To date, no response has been received.  As such, there has been substantial compliance with the May 2016 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  For the initial rating period on appeal from June 7, 2007 to November 16, 2009, the service-connected PTSD more nearly approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as anxiety, depression, chronic sleep impairment, hypervigilance, isolation-seeking behavior, and exaggerated startle response. 

2.  For the initial rating period on appeal from June 7, 2007, the service-connected PTSD has not been characterized by occupational and social with reduced reliability and productivity.

3.  The Veteran is not rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of service-connected disabilities for any period. 


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, for rating period on appeal from June 7, 2007 to November 16, 2009, the criteria for a 30 percent disability rating for PTSD have been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  



2.  For the entire rating period on appeal from June 7, 2007, the criteria for a disability rating in excess of 30 percent for PTSD have not been met of more nearly approximated.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).  

3.  The criteria for TDIU have not been met for any period.  38 U.S.C. §§ 1155, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.15, 4.16, 4.18, 4.19 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2017).  

As the rating issue on appeal arises from the Veteran's disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream element of the service connection claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the United States Court of Appeals for Veterans Claims (Court) have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating appeals from claims for increased ratings for already service-connected disability); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C. § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD). 

As to the TDIU issue on appeal, a February 2012 notice letter substantially satisfied the provisions of 38 U.S.C. § 5013(a).  In this letter, the RO informed the Veteran of the evidence generally needed to support the TDIU claim, what actions were needed to undertake, how VA would assist in developing the claim.  The notice letter specifically included notice that the evidence must show that service connected disabilities prevent one from performing the mental and/or physical tasks required to get or keep substantially gainful employment, as well as the combined rating percentages to be eligible for TDIU.  The February 2012 VCAA notice letter also attached a VA Form 21-8940, which solicited specific information needed to substantiate a claim for TDIU.  Thus, the Board concludes that VA satisfied its duties to notify the Veteran.

Regarding the duty to assist in this case, the Veteran received VA examinations in October 2007, May 2008, January 2010, January 2011, April 2011, May 2012, July 2014, and April 2017.  The VA examination reports are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that the VA examiners reviewed the record, conducted an in-person examination, and rendered the requested opinions and rationale. 

All relevant documentation, including VA treatment records, has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the issues on appeal.  38 U.S.C. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  Any duties imposed on VA, including the duties to assist and to provide notification, have been met as set forth above

Higher Initial Rating for PTSD

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C. § 1155; 38 C.F.R., Part 4 (2017).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2017).   
Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.2 (2017).  Where there is a question as to which of two disability ratings shall be applied, the higher rating is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  When, after careful consideration of the evidence, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3.

The acquired psychiatric disorder is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  Pertinent in this case, the General Rating Formula provides that a 10 percent rating is assigned for occupational and social impairment due to mild and transient symptoms that decrease work efficiency and ability to perform occupational tasks only during significant stress or with symptoms controlled by continuous medication.  A 30 percent rating is assigned for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).  

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130.  

A 70 percent rating will be assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001).

A 100 percent schedular rating contemplates total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of  hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.  

The use of the term "such as" in the General Rating Formula for Mental Disorders in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of  the type and degree of symptoms, or their effects, that would justify a particular rating.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  It is not required to find the presence of all, most, or even some, of the enumerated symptoms recited for particular ratings.  Id.  The use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of the symptoms contemplated for each rating, in addition to permitting consideration of other symptoms particular to each veteran and disorder, and the effect of those symptoms on his/her social and work situation.  

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 117 (2013), the Federal Circuit held that VA "intended the General Rating Formula to provide a regulatory framework for placing veterans on a disability spectrum based upon their objectively observable symptoms."  The Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

In Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017), the Court recently held that, given that the Diagnostic and Statistical Manual for Mental Disorders, Fifth Edition (DSM-5) abandoned the Global Assessment of Functioning (GAF) scale and that VA has formally adopted the DSM-5, GAF scores are inapplicable to assign a psychiatric rating when the appeal was certified after August 4, 2014.  As the instant appeal was certified after August 4, 2014, the Board will rely on GAF scores for rating purposes. 

Throughout the course of the appeal, the Veteran has contended generally that the acquired psychiatric disorder has been manifested by more severe symptoms and impairment than those contemplated by the 10 percent disability rating assigned for the period from June 7, 2007 to November 16, 2009, and the 30 percent disability rating assigned from November 16, 2009.  At the October 2015 Board hearing, the Veteran testified that PTSD symptoms had worsened in severity since the last VA examination in April 2011, including symptoms of diminished motivation, depression, anxiety, interference with sleep, and irritability.  

After a review of the lay and medical evidence, the Board finds that, for the rating period on appeal from June 7, 2007 to November 16, 2009, the severity of the psychiatric symptoms has caused occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks to more nearly approximate the criteria for a 30 percent rating under Diagnostic Code 9411.  During the initial rating period from June 7, 2007 to November 16, 2009, PTSD has approximated occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to such symptoms as due to such symptoms as chronic sleep impairment, hypervigilance, isolation-seeking behavior, depression, anxiety, and exaggerated startle response. 
The October 2007 VA examination report shows that the Veteran reported isolation-seeking behavior, chronic sleep impairment, and nightmares.  The October 2007 VA examiner specifically assessed diminished interest in significant activities, detachment from others, and exaggerated startle response.  The October 2007 VA examiner specifically opined that PTSD manifested as social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks. 

Next, the May 2008 VA examination report reflects the VA examiner specifically assessed efforts to avoid thoughts and feelings, hypervigilance, and social isolation.  Like the October 2008 VA examiner, the May 2008 VA examiner specifically opined that PTSD manifested as social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  For these reasons, resolving reasonable doubt in favor of the Veteran, for the rating period on appeal from June 7, 2007 to November 16, 2009, the criteria for a 
30 percent disability rating for PTSD have been met.  See 38 U.S.C. § 5107; 
38 C.F.R. §§ 4.3, 4.7.

The Board also finds that, for the entire initial rating period on appeal from June 7, 2007, the level of occupational and social impairment due to PTSD symptoms have not met or more nearly approximated the criteria for a higher 50 percent rating.  
See 38 C.F.R. § 4.130.  Specifically, a review of the VA treatment records does not reveal that the Veteran had circumstantial, circumlocutory, or stereotyped speech, memory impairment, panic attacks more than once a week, difficulty understanding complex commands, or impaired abstract thinking.  The April 2017 VA examination report reflects the Veteran denied any panic attacks.  In addition, the October 2007, May 2008, January 2010, April 2011, and April 2017 VA examiners each opined that PTSD manifested as occupational and social impairment due to mild or transient symptoms, which the Board finds to be highly probative.  

While the evidence also reflects that the Veteran has reported periods of part-time employment or unemployment, the weight of the evidence supports a finding that the Veteran was able to maintain effective occupational relationships, and does not show occupational and social impairment with reduced reliability and productivity.  Specifically, the April 2011 and April 2017 VA PTSD examination reports reflect that the VA examiners each opined that the service-connected PTSD did not impact employability.  In addition, the March 2009 and May 2008 VA examination reports each reflect full-time employment, and a November 2012 VA treatment record reflects that the Veteran self-attributed unemployment to caring for his aging parents, and not the service-connected PTSD.  See November 2012 VA treatment record.  Further, the April 2017 VA examination report shows that the Veteran reported recent part-time employment, that he mowed his yard, fixed his own car, and that he was in the process of remodeling his home.  

Further, the Board finds that, to the extent that PTSD has been manifest by anxiety, nightmares, and avoidance of crowds, the level of social and occupational impairment caused by these symptoms does not more nearly approximate occupational and social impairment with reduced reliability and productivity.  Anxiety is "the unpleasant emotional state consisting of psychophysiological responses to anticipation of unreal or imagined danger, ostensibly resulting from unrecognized intrapsychic conflict psychological concomitants include feelings of impending danger, powerlessness, apprehension, and tension."  Dorland's Illustrated Medical Dictionary 113 (31st ed. 2007).  Additionally, the degree of occupational and social impairment caused by the reported nightmares and avoidance or crowds has been analyzed in the 30 percent rating appeal issue, as the nightmares are a symptom that contributes to chronic sleep impairment.  See 38 C.F.R. § 4.130 (reflecting a 30 percent rating for, in part, chronic sleep impairment).  For these reasons, the totality of the evidence demonstrates that the Veteran did not have occupational and social impairment with reduced reliability and productivity due to PTSD symptoms and impairment as listed or similar to those listed under the 
50 percent rating for PTSD for any period on appeal. 

Extraschedular Referral Consideration 

The Board has considered whether the Veteran or the record has raised the question of referral for an extraschedular rating adjudication under 38 C.F.R. § 3.321(b) for any period for the acquired psychiatric disorder issue on appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); Thun v. Peake, 22 Vet. App. 111 (2008).  After review of the lay and medical evidence of record, the Board finds that the question of an extraschedular rating has not been made by the Veteran or raised by the record for any period on appeal.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 
19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007) (holding that when 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted").  

TDIU 

Disability ratings are determined by applying the criteria set forth in VA's Rating Schedule, which is based on the average impairment of earning capacity.  
38 U.S.C. § 1155.  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  Total disability may or may not be permanent.  38 C.F.R. § 3.340(a)(1).  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 
100 percent evaluation.  38 C.F.R. § 3.340(a)(2).

TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b).

If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  38 C.F.R. § 4.16(a).

If a veteran's disabilities do not meet the objective combined rating percentage criteria of 38 C.F.R. § 4.16(a), it then becomes necessary to consider whether the criteria for referral for extraschedular consideration are met under § 4.16(b) criteria.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Submission to the Director of Compensation and Pension Service, for extraschedular consideration is warranted in all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in § 4.16(a).  38 C.F.R. § 4.16(b).

Individual unemployability must be determined without regard to any non-service-connected disabilities or a veteran's advancing age.  38 C.F.R. 
§§ 3.341(a), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether a veteran can find employment.  Id. at 361.  When reasonable doubt arises as to the degree of disability, such doubt will be resolved in a veteran's favor.  38 C.F.R. 
§ 4.3. 

In Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to a TDIU is whether a veteran's service-connected disabilities alone are of sufficient severity to produce unemployability.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 
331-332 (1991).  In evaluating a veteran's employability, consideration may be given to the level of education, special training, and previous work experience in arriving at a conclusion, but not to age or impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Marginal employment is not considered substantially gainful employment and generally is deemed to exist when a veteran's earned income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist in certain cases when earned annual income exceeds the poverty threshold on a facts-found basis.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).  Marginal employment, odd-job employment, and employment at half the usual remuneration is not incompatible with a determination of unemployability if the restriction to securing or retaining better employment is due to disability.  38 C.F.R. § 4.17(a) (2017).

The ultimate issue of whether a TDIU should be awarded is not a medical issue, but rather is a determination for the adjudicator.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator), rev'd on other grounds sub nom, Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  Although VA must give full consideration, per 38 C.F.R. § 4.15, to "the effect of combinations of disability," VA regulations place responsibility for the ultimate TDIU determination on VA, not a medical examiner's opinion.  Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013); 38 C.F.R. § 4.16(a); see also Smith v. Shinseki, 647 F.3d 1380, 1385-86 (Fed. Cir. 2011) (VA is not required to obtain an industrial survey from a vocational expert before making a TDIU determination but may choose to do so in an appropriate case).

The Veteran seeks a TDIU based on PTSD rated as 30 percent disabling, a left shoulder strain rated as 20 percent disabling, right shoulder degenerative joint disease rated as 20 percent disabling, cervical spine degenerative disc disease rated as 20 percent disabling, headaches rated as 10 percent disabling, tinnitus rated as 
10 percent disabling, and hearing loss rated as zero percent disabling.    

The Veteran contends generally that he has been unable to obtain or maintain/sustain any form of substantially gainful employment due to the service-connected disabilities.  At the October 2015 Board hearing, the Veteran reported that he had not worked since 2010, and that the service-connected headaches were the "main reason" he was unemployed.  See October 2015 Board hearing transcript. 

Initially, the Board finds that the combined schedular disability rating eligibility criteria for a TDIU under 38 C.F.R. § 4.16(a) have been met.  The combined schedular disability rating for all service-connected disabilities is at least 70 percent from November 12, 2008.  

Next, it is unclear to the Board when (or if) the Veteran stopped working at a substantially gainful place of employment.  At the April 2017 VA examination, the Veteran reported part-time work as a truck driver.  At the July 2012 medical board evaluation for National Guard service, the Veteran reported being unemployed for the past two to three years.  An April 2012 VA treatment record reflects that the Veteran reported that a hotel had recently hired him as a landscaper.  At the May 2012 VA examination, the Veteran reported currently working as a truck driver.  At the April 2011 VA examination, the Veteran reported last working in December 2008.  At the March 2011 VA examination, the Veteran reported last working as a factory line operator but that he had been unemployed for one to two years because of the service-connected disabilities.  On the January 2011 application for increased compensation based on unemployability, the Veteran reported last working full-time as a factory worker in December 2008.  At the January 2010 VA examination, the Veteran reported that a contract with the Department of Defense had expired in September 2009.  At the March 2009 VA examination, the Veteran reported working full-time with the National Guard.  At the May 2008 VA examination, the Veteran reported working full-time as a factory worker.  

Per the Board's May 2016 remand, and in order to help clarify the Veteran's employment history, in August 2016, VA sent the Veteran a letter requesting that he provide dates of employment, as well as names and addresses of employers, since 2007.  The August 2016 letter included a VA Form 21-4138 "Statement in Support of Claim," and indicated that this information was necessary in order to develop the TDIU issue on appeal.  Unfortunately, the Veteran did not complete and return the form to VA.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (noting that the duty to assist is not a one-way street).  Nonetheless, even though it is unclear to the Board when (or if) the Veteran stopped working at a substantially gainful place of employment, the Board has received sufficient evidence to find that the service-connected disabilities alone do not render the Veteran unable to obtain or maintain substantially gainful employment.  

In addition, while the January 2011 application for increased compensation based on unemployability reflects that the Veteran reported last working full-time in December 2008, at the April 2011 VA audiometric examination, the Veteran reported recent work as a factory line operator, and that he had been unemployed for one to two years, representing an almost three year, self-reported employment discrepancy. 

On review of all the evidence, lay and medical, the Board finds that the weight of the evidence is against finding that the Veteran is rendered unable to obtain (secure) or maintain (follow) substantially gainful employment as a result of the 
service-connected disabilities for any period.  The degree of occupational and functional impairment caused by the service-connected disabilities has been analyzed in a combined schedular rating of at least 70 percent from November 12, 2008.  Notably, no examiner has opined the Veteran is unemployable due to the service-connected disabilities.  

Concerning the service-connected headaches (headaches which the Veteran has reported are the "main reason" for unemployment), a May 2012 VA headache examination report reflects that the Veteran reported working as a truck driver.  At the conclusion of the May 2012 VA examination, the VA examiner opined that headaches did not impact employment.  The May 2012 VA examiner also noted that the Veteran reported previous work in a factory, and that headaches caused him to go to bed when he got home from work. 

The July 2014 VA examination report reflects that the VA examiner opined that the service-connected headaches and right shoulder disability did not impact the ability to work.  April 2011 and April 2017 VA PTSD examination reports reflect that VA examiners each opined that the service-connected PTSD did not impact employability.  In addition, a January 2011 VA audiologist opined that the service-connected hearing loss and tinnitus did not impact daily activities.  

Additionally, a November 2012 VA treatment record reflects that the Veteran self-attributed unemployment to caretaking duties, and not the service-connected disabilities, because he felt responsible for caring for his aging parents.  See November 2012 VA treatment record.  Further, the April 2017 VA examination report reflects the Veteran reported that he mowed his yard, fixed his car, and that he was in the process of remodeling his home, indicating a likely ability to work.  

The evidence of record also demonstrates the Veteran reported attending two years of college, completing truck driving school in 1989, and that he had completed six months of law enforcement training in 1984, also indicating a likely ability to work.  See January 2011 VA Form 21-8940.  Further, the failure to provide dates of employment, as well as names and addresses of employers, since 2007, as specifically requested by the August 2016 letter to the Veteran, has also precluded potentially favorable evidence as a completed form could have allowed for verification of the Veteran's work status.  See Wood, 1 Vet. App at 193.  For these reasons, the Board finds that the weight of the evidence demonstrates that the criteria for TDIU have not been met or more nearly approximated for any 
period.  As the preponderance of the evidence is against this claim, the benefit of the doubt rule is not for application, and the Board must deny the claim.  See 
38 U.S.C. § 5107(b); 38 C.F.R. § 3.102. 


ORDER

A disability rating of 30 percent for the initial rating period from June 7, 2007 to November 16, 2009 is granted; a rating in excess of 30 percent for any period is denied.  

A TDIU is denied.  





____________________________________________
J. Parker 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


